Citation Nr: 0120551	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-06 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a compensable evaluation for hemorrhoids.

2. Entitlement to service connection for a skin disorder of 
the feet.

3. Entitlement to service connection for residuals of a 
removal of a growth on the ribcage.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

A hearing was held before a Hearing Officer at the Regional 
Office in June 2001.  A transcript of the hearing testimony 
has been associated with the claims file.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Specifically, the veteran testified at his June 2001 hearing 
that he had been treated by Dr. Chat on Moreland Avenue, 
presumably in Atlanta, for hemorrhoids and other disorders.  
However, these records apparently have not been associated 
with the claims file and should be obtained, if possible.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Additionally, while the case is undergoing development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  There will be 
opportunity given to identify and submit those records.

Finally, the Board notes that although the veteran has been 
afforded a recent VA examination to ascertain the severity of 
his hemorrhoids, the Board concludes that it would be helpful 
in adjudicating this appeal to obtain an opinion regarding 
whether the skin disorder of the veteran's feet was incurred 
while in service.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for hemorrhoids, skin 
disorders of the feet, and residuals of a 
ribcage growth, not already associated 
with the claims file.  Specifically, 
after securing the necessary release, the 
RO should obtain medical records, 
including any medical records from Dr. 
Chat.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO should obtain a medical 
opinion as to the following questions 
concerning the veteran's skin disorder of 
the feet:

? What is the apparent/likely etiology 
of the veteran's skin disorder of the 
feet?  

? Is there any relationship between the 
veteran's in-service complaints and 
treatment, and his current disorder.

? Is any currently diagnosed skin 
disorder of the veteran's feet at 
least as likely as not incurred in or 
aggravated by military service?  In 
responding to this question, the 
physician should indicate the degree 
to which the opinion is based upon the 
objective findings of record as 
opposed to the history provided by the 
veteran.

The physician should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide an 
explanation as to all medical conclusions 
rendered.  If an examination is 
determined necessary to answer the 
questions, appropriate steps should be 
undertaken to schedule such examination.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

3.  If, and only if, newly submitted 
records indicate any residuals of a 
growth on the side of the veteran's 
ribcage, the RO should also obtain an 
opinion as to the following questions 
concerning the veteran's residuals of a 
growth removal:

? What is the apparent/likely etiology 
of the veteran's growth or any 
residuals thereof?  

? Is there any relationship between the 
veteran's in-service complaints and 
treatment, and his current disorder.

? Is it at least as likely as not that 
any residuals of a removal of a growth 
on the ribcage was incurred in or 
aggravated by military service?  In 
responding to this question, the 
physician should indicate the degree 
to which the opinion is based upon the 
objective findings of record as 
opposed to the history provided by the 
veteran.

The physician should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If an examination 
is determined necessary to answer the 
questions, appropriate steps should be 
undertaken to schedule such examination.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, this issues should be 
readjudicated by the RO.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



